Exhibit 10.16

LOGO [g145258ex10_16pg1to30.jpg]

CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT

issued to

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

USAGENCIES CASUALTY INSURANCE COMPANY

Baton Rouge, Louisiana

INSURA PROPERTY AND CASUALTY INSURANCE COMPANY

Burr Ridge, Illinois

and

AFFIRMATIVE INSURANCE COMPANY OF MICHIGAN

Bingham Farms, Michigan

including any and/or all companies that are or may hereafter become affiliated
therewith

 

1 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT

TABLE OF CONTENTS

 

          Page   Article     

Preamble

     3   

  1

 

Business Covered

     4   

  2

 

Retention and Limit

     5   

  3

 

Maximum Limits of Liability

     5   

  4

 

Term

     5   

  5

 

Special Termination

     6   

  6

 

Territory

     7   

  7

 

Exclusions

     7   

  8

 

Premium

     9   

  9

 

Definitions

     10   

10

 

Extra Contractual Obligations/Excess of Policy Limits

     11   

11

 

Net Retained Liability

     12   

12

 

Original Conditions

     12   

13

 

No Third Party Rights

     13   

14

 

Notice of Loss and Loss Settlements

     13   

15

 

Currency

     13   

16

 

Unauthorized Reinsurance

     14   

17

 

Taxes

     16   

18

 

Access to Records

     16   

19

 

Confidentiality

     17   

20

 

Indemnification and Errors and Omissions

     18   

21

 

Insolvency

     18   

22

 

Arbitration

     19   

23

 

Service of Suit

     21   

24

 

Governing Law

     22   

25

 

Entire Agreement

     22   

26

 

Intermediary

     22   

27

 

Mode of Execution

     23     

Company Signing Block

     23    Attachments     

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.

     24     

Trust Agreement Requirements Clause

     29   

 

2 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT

(the “Contract”)

issued to

AFFIRMATIVE INSURANCE COMPANY

Burr Ridge, Illinois

USAGENCIES CASUALTY INSURANCE COMPANY

Baton Rouge, Louisiana

INSURA PROPERTY AND CASUALTY INSURANCE COMPANY

Burr Ridge, Illinois

and

AFFIRMATIVE INSURANCE COMPANY OF MICHIGAN

Bingham Farms, Michigan

including any and/or all companies that are or may hereafter become affiliated
therewith

(collectively, the “Company”)

by

THE SUBSCRIBING REINSURER(S) IDENTIFIED

IN THE INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED TO AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)

PREAMBLE

 

A. Wherever the word “Company” is used in this Contract, such term shall be held
to include any and/or all of the companies which are or may hereafter become
members of the same holding company group, provided that notice be given to the
Reinsurers of any such subsidiary companies which may hereafter come under the
management of the Company as soon as practicable, with full particulars as to
how such acquisition is likely to affect this Contract. In the event of either
party maintaining that such acquisition calls for alteration in existing terms,
and an agreement not being arrived at, then the business of such subsidiary
companies is covered only for a period of 45 days after notice by either party
that they do not wish the business so acquired to be covered.

 

B. Each party agrees that, with respect to the parties named herein as the
“Company,” it shall honor the terms set forth herein as if this Contract were a
separate agreement between the Reinsurer and each such named reinsured company.
Without the consent of the reinsured companies involved, balances payable or
recoverable by the Reinsurer or each individual Subscribing Reinsurer to or from
one named reinsured company shall not serve to offset any balances payable or
recoverable to or from any other named reinsured company.

 

C.

If a Loss Occurrence covered under this Contract involves multiple reinsured
companies, each reinsured company’s retention and the Reinsurer’s limit of
liability for the Loss

 

3 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

Occurrence shall be proportionate, and the amount of Ultimate Net Loss to be
retained by each reinsured company under this Contract shall be reduced to that
percentage which the reinsured company’s loss bears to the total of all losses
contributing to that Loss Occurrence. The allocation of the Reinsurer’s limit of
liability to each reinsurance company for each Loss Occurrence shall be arrived
at in the same manner.

 

D. With respect to reinsurance premiums due the Reinsurer hereunder, each
reinsured company shall only be responsible for its proportionate share of the
reinsurance premium. The deposit premium, minimum premium, final reinsurance
premium due and reinstatement premium, as determined under the terms of this
Contract, shall be apportioned to each reinsured company in the same proportion
that the reinsured company’s subject premium bears to the total subject premium.

 

E. For purposes of sending and receiving notices and payments required by this
Contract, Affirmative Insurance Company shall be deemed the agent of all other
reinsured companies referenced in this Contract. In no event, however, shall any
reinsured company be deemed the agent of another with respect to the terms of
the Insolvency Article. Reports and remittances made to the Reinsurer in
accordance with the terms of this Contract are to be in sufficient detail to
identify both the Reinsurer’s loss obligations due each reinsured company and
each reinsured company’s premium remittance under the report.

ARTICLE 1

BUSINESS COVERED

 

A. This Contract is to indemnify the Company in respect of the liability that
may accrue to the Company as a result of loss or losses under Policies
classified by the Company as Private Passenger Automobile Physical Damage,
Automobile Liability (including but not limited to Bodily Injury, Property
Damage, Personal Injury Protection (PIP), Property Protection Insurance,
Residual Liability Insurance, Uninsured Motorists, Bodily Injury/Property Damage
and Medical Payments), in force at the inception of this Contract, or written or
renewed during the term of this Contract by or on behalf of the Company, subject
to the terms and conditions herein contained.

 

B. It is understood that the business reinsured under this Contract is deemed to
include coverages extended for non-resident drivers under the Motor Vehicle
Financial Responsibility Law or the Motor Vehicle Compulsory Insurance Law, or
any similar law of any state or province, following the provisions of the
Company’s Policies when they include or are deemed to include so called “out of
state insurance” provisions.

 

4 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

ARTICLE 2

RETENTION AND LIMIT

 

A. The Reinsurer shall be liable in respect of each Claim Feature, each Loss
Occurrence, for the Ultimate Net Loss over and above an initial Ultimate Net
Loss of $100,000 each Claim Feature, each Loss Occurrence, subject to a limit of
liability to the Reinsurer of $900,000 each Claim Feature, each Loss Occurrence.

 

B. The retention and limit under this Contract shall apply separately to each
“Claim Feature”, meaning to each claimant or person with respect to each of the
following coverages: Automobile Physical Damage, Property Damage, Bodily Injury,
Uninsured Motorists, Underinsured Motorists, Personal Injury Protection or
Medical Payments, as defined within the Policy.

ARTICLE 3

MAXIMUM LIMITS OF LIABILITY

 

A. The limits of liability of the Company with respect to any one Policy shall
be deemed not to exceed:

 

Bodily Injury Liability

  

$100,000 each person

$300,000 each occurrence

Property Damage Liability

   $100,000 each occurrence

Uninsured/Underinsured Motorists Coverage Personal Injury Protection
(PIP)/Property Protection Insurance (PPI)/Residual Liability Insurance

  

$100,000/$300,000/$100,000

Statutory limits

Medical Payments

   $10,000

 

B. The amounts shown above shall be extended to follow the liability of the
Company in the event of the stacking of Policy limits, or if the company is
required by statute, regulation or by an order of an insurance department to
increase the minimum coverage limits.

ARTICLE 4

TERM

 

A. This Contract shall take effect at 12:01 a.m., Local Standard Time, August 1,
2010, and shall remain in effect until 12:01 a.m., Local Standard Time,
August 1, 2011, applying to Loss Occurrences commencing during the term of this
Contract.

 

B.

However, at the Company’s option, the Reinsurer shall remain liable hereunder in
respect of Policies in force prior to expiration, until the earlier of the
expiration or next renewal of

 

5 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

such Policies. In such event, the Company shall pay to the Reinsurer an
additional premium equal to 110.0% of the rate for each Section set forth in the
Premium Article, multiplied by the Gross Net Earned Premium Income for the
applicable Section during the runoff period, payable within 30 days after the
end of each quarter.

 

C. In the event this Contract expires on a run-off basis, the Reinsurer’s
liability hereunder shall continue if the Company is required by statute or
regulation to continue coverage, until the earliest date on which the Company
may cancel the Policy.

ARTICLE 5

SPECIAL TERMINATION

 

A. The Company may terminate a Subscribing Reinsurer’s percentage share in this
Contract by giving written notice to the Subscribing Reinsurer following receipt
of knowledge of the occurrence of any of the following circumstances:

 

  1. The Subscribing Reinsurer ceases underwriting operations.

 

  2. A state insurance department or other legal authority orders the
Subscribing Reinsurer to cease writing business, or the Subscribing Reinsurer is
placed under regulatory supervision.

 

  3. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there have
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations.

 

  4. The Subscribing Reinsurer’s policyholders’ surplus (or the equivalent under
the Subscribing Reinsurer’s accounting system) as reported in such financial
statements of the Subscribing Reinsurer as designated by the Company, has been
reduced by 25% of the amount thereof at any date during the prior 12-month
period (including the period prior to the inception of this Contract).

 

  5. The Subscribing Reinsurer has merged with or has become acquired or
controlled by any company, corporation, or individual(s) not controlling the
Subscribing Reinsurer’s operations at the inception of this Contract.

 

  6. The Subscribing Reinsurer has retroceded its entire liability under this
Contract without the Company’s prior written consent, except for retrocessions
to members of the Subscribing Reinsurer’s holding company group.

 

  7. The Subscribing Reinsurer has been assigned an A.M. Best’s rating of less
than “A-” and/or an S&P rating of less than “BBB+.” However, as respects
Underwriting Members of Lloyd’s, London, a Lloyd’s Market Rating of less than
“A-” by A.M. Best and/or less than “BBB+” by S&P shall apply.

 

6 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

B. Termination shall be effected on a run-off or cut-off basis as set forth in
the Term Article at the sole discretion of the Company. The reinsurance premium
due the Subscribing Reinsurer hereunder (including any minimum reinsurance
premium) shall be pro rated based on the period of the Subscribing Reinsurer’s
participation hereon, and the Subscribing Reinsurer shall immediately return any
excess reinsurance premium received. Reinstatement premium, if any, shall be
calculated based on the Subscribing Reinsurer’s reinsurance premium earned
during the period of the Subscribing Reinsurer’s participation hereon.

 

C. Additionally, in the event of any of the circumstances listed in paragraph A
of this Article, the Company shall have the option to commute the Subscribing
Reinsurer’s liability for losses on Policies covered by this Contract. In the
event the Company and the Subscribing Reinsurer cannot agree on the commutation
amount, they shall appoint an actuary and/or appraiser to assess such amount and
shall share equally any expense of the actuary and/or appraiser. If the Company
and the Subscribing Reinsurer cannot agree on an actuary and/or appraiser, the
Company and the Subscribing Reinsurer each shall nominate three individuals, of
whom the other shall decline two, and the final appointment shall be made by
drawing lots. Payment by the Subscribing Reinsurer of the amount of liability
ascertained shall constitute a complete and final release of both parties in
respect of liability arising from the Subscribing Reinsurer’s participation
under this Contract.

 

D. The Company’s option to require commutation under paragraph C above shall
survive the termination or expiration of this Contract.

ARTICLE 6

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

ARTICLE 7

EXCLUSIONS

 

A. This Contract shall not cover and specifically excludes:

 

  1.

As regards interests which at time of loss or damage are on shore, loss or
damage which is occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, or
martial law or confiscation by order of any government or public authority. This
War Exclusion Clause shall not, however, apply to interests which at time of
loss or damage are within the territorial

 

7 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

limits of the United States of America (comprising the fifty States of the
Union, the District of Columbia, and including bridges between the U.S.A. and
Mexico provided they are under United States ownership), Canada, St. Pierre and
Miquelon, provided such interests are insured under policies, endorsements or
binders containing a standard war or hostilities or warlike operations exclusion
clause.

 

  2. Business excluded by the following attached Nuclear Incident Exclusion
Clauses:

 

  a. Nuclear Incident Exclusion Clauses - Liability - Reinsurance - U.S.A.

 

  b. Nuclear Incident Exclusion Clauses - Physical Damage - Reinsurance - U.S.A.

 

  3. Pools, Associations and Syndicates, except losses from Assigned Risk Plans
or similar plans are not excluded.

 

  4. Mortgage Impairment Insurance or other similar covers, however styled.

 

  5. Products Liability, Professional Malpractice Liability, Directors’ &
Officers’ Liability, Securities and Exchange Commission Liability, Workers’
Compensation and Employers Liability.

 

  6. Loss arising out of the ownership, maintenance or use of any vehicle, the
principal use of which is as:

 

  a. a public or livery conveyance;

 

  b. an emergency vehicle;

 

  c. a drive-yourself motor vehicle available for leasing periods of less than
six months;

 

  d. an automobile used in speed contests and races;

 

  e. a motorcycle.

 

  7. Reinsurance assumed, except for agency reinsurance and business assumed
from Texas county mutual insurance companies.

 

  8. Losses arising from seepage and pollution as per the Company’s original
Policies and any amendments attached thereto. This exclusion will not apply,
however, when the judicial entity having legal jurisdiction invalidates the
Company’s pollution exclusion when such liability was intended to be excluded
from coverage.

 

  9. Loss resulting from an “Act of Terrorism” attributable to:

 

  a. the intentional use, release or escape of nuclear materials that directly
results in nuclear reaction or nuclear radiation or radioactive contamination;
or

 

8 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

  b. the intentional dispersal or application of pathogenic biological materials
or poisonous chemical materials; or

 

  c. the release of pathogenic biological materials or poisonous chemical
materials where one purpose of the Act of Terrorism was the intentional release
of such materials.

 

B. In the event the Company becomes bound on any risk set forth in subparagraph
A(6) above, without its knowledge, either as a result of an existing insured
extending its operations or through an inadvertent error by an agent, the
exclusion hereunder shall be suspended with respect to such insured risk until
30 days after an underwriting supervisor of the Company acquires knowledge
thereof and until the Company can legally cancel or terminate its coverage of
such risk.

 

C. Business which is beyond the terms, conditions or limitations of this
Contract may be submitted to the Reinsurer for special acceptance hereunder and
such business, if accepted by the Reinsurer in writing, shall be subject to all
of the terms, conditions and limitations of this Contract except as modified by
the special acceptance.

ARTICLE 8

PREMIUM

 

A. The premium to be paid to the Reinsurer shall be calculated at the rates set
out below multiplied by the Company’s Gross Net Earned Premium Income for the
appropriate Policies covered hereunder, by state, subject to the minimum and
deposit premiums stated below:

 

PREMIUM SCHEDULE

 

  



Section

   Premium
Rate     Deposit
Premium      Minimum
Premium  

Michigan

     21.00 %    $ 5,670,000.00       $ 3,969,000.00   

Non-Michigan

     00.13 %    $ 461,239.00       $ 368,991.00   

 

B. The deposit premiums shall be payable to the Reinsurer by the Company in
installments as follows:

 

DEPOSIT INSTALLMENT SCHEDULE

 

  



Section

   August 1,
2010      November 1,
2010      February 1,
2011      May 1,
2011  

Michigan

   $ 1,417,500.00       $ 1,417,500.00       $ 1,417,500.00       $ 1,417,500.00
  

Non-Michigan

   $ 115,309.75       $ 115,309.75       $ 115,309.75       $ 115,309.75   

 

C.

As soon as is reasonably practicable after the expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder, computed

 

9 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

in accordance with paragraph A above. For each classification, if the premium
due the Reinsurer is greater than the deposit premium paid, an additional
premium shall be due and payable for the amount in excess of the deposit. If the
premium due the Reinsurer is less than the deposit premium paid, the Reinsurer
shall refund the excess premium paid, subject to the minimum premiums specified
in paragraph A above.

 

D The Company shall furnish the Reinsurer with such information as may be
required by the Reinsurer for completion of its NAIC annual statements.

ARTICLE 9

DEFINITIONS

 

A.    1.      “Ultimate Net Loss” means the actual loss paid by the Company or
which the Company becomes liable to pay, such loss to include Loss Adjustment
Expense, 90.0% of any Extra Contractual Obligation and 90.0% of any Loss in
Excess of Policy Limits as defined in the Extra Contractual Obligations/Excess
of Policy Limits Article. In calculating Ultimate Net Loss for each Claim
Feature, the amount of any Loss Adjustment Expense and/or Extra Contractual
Obligations to be allocated to each Claim Feature shall be determined by the
Company.    2.      Salvages and all recoveries (including amounts due from all
reinsurances that inure to the benefit of this Contract, whether recovered or
not, including the Michigan Catastrophic Claims Association), shall be first
deducted from such loss to arrive at the amount of liability attaching
hereunder.    3.      All salvages, recoveries or payments recovered or received
subsequent to loss settlement hereunder shall be applied as if recovered or
received prior to the aforesaid settlement, and all necessary adjustments shall
be made by the parties hereto.    4.      The Company shall be deemed to be
“liable to pay” a loss when a judgment has been rendered that the Company does
not plan to appeal, and/or the Company has obtained a release, and/or the
Company has accepted a proof of loss.    5.      Nothing in this clause shall be
construed to mean that losses are not recoverable hereunder until the Company’s
“Ultimate Net Loss” has been ascertained. B.    “Loss Adjustment Expense” means
costs and expenses incurred by the Company in connection with the investigation,
appraisal, adjustment, settlement, litigation, defense or appeal of a specific
claim or loss, or alleged loss, including but not limited to:    1.      court
costs;    2.      costs of supersedeas and appeal bonds;    3.      monitoring
counsel expenses;

 

10 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

  4. legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

 

  5. post-judgment interest;

 

  6. pre-judgment interest, unless included as part of an award or judgment;

 

  7. a pro rata share of salaries and expenses of Company field employees,
calculated in accordance with the time occupied in adjusting such loss, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract; and

 

  8. subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include salaries and expenses of the
Company’s employees, except as provided in subparagraph (7) above, and office
and other overhead expenses.

 

C. “Loss Occurrence” means any one disaster or casualty or accident or loss or
series of disasters or casualties or accidents or losses arising out of or
caused by one event. The Company shall be the sole judge of what constitutes one
event.

 

D. “Gross Net Earned Premium Income” means gross earned premium of the Company
for the classes of business reinsured hereunder, less the earned portion of
premiums ceded by the Company for reinsurance that inures to the benefit of this
Contract.

 

E. “Policy” means any binder, policy, or contract of insurance or reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company.

ARTICLE 10

EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

 

A. This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defense or in the trial of any action
against its insured or reinsured or in the preparation or prosecution of an
appeal consequent upon such action.

 

B.

This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of the Policy limit, having been incurred because of,
but not limited to, failure by the

 

11 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

Company to settle within the Policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.

 

C. An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall
be deemed to have occurred on the same date as the loss covered under the
Company’s Policy, and shall constitute part of the original loss.

 

D. For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.

 

E. Loss Adjustment Expense in respect of Extra Contractual Obligations and/or
Loss in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

 

F. However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

 

G. In no event shall coverage be provided to the extent not permitted under law.

ARTICLE 11

NET RETAINED LIABILITY

 

A. This Contract applies only to that portion of any loss that the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company).

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE 12

ORIGINAL CONDITIONS

All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

 

12 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

ARTICLE 13

NO THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.

ARTICLE 14

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Company shall advise the Reinsurer promptly of all losses that, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto that may materially affect the position of the Reinsurer.

 

B. The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses.

 

C. As respects losses subject to this Contract, all loss settlements made by the
Company, whether under strict Policy terms or by way of compromise, and any
Extra Contractual Obligations and/or Loss in Excess of Policy Limits, shall be
binding upon the Reinsurer, and the Reinsurer agrees to pay or allow, as the
case may be, its share of each such settlement immediately upon receipt of proof
of loss.

ARTICLE 15

CURRENCY

 

A. Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars.

 

B. For purposes of this Contract, where the Company receives premiums or pays
losses in currencies other than United States Dollars, such premiums or losses
shall be converted into United States Dollars at the actual rates of exchange at
which these premiums or losses are entered in the Company’s books.

 

13 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

ARTICLE 16

UNAUTHORIZED REINSURANCE

 

A. This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.

 

B. The Company agrees, in respect of its Policies or bonds falling within the
scope of this Contract, that when it files with its insurance regulatory
authority, or sets up on its books liabilities as required by law, it shall
forward to the Reinsurer a statement showing the proportion of such liabilities
applicable to the Reinsurer. The “Reinsurer’s Obligations” shall be defined as
follows:

 

  1. unearned premium (if applicable);

 

  2. known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;

 

  3. losses and Loss Adjustment Expense paid by the Company but not recovered
from the Reinsurer;

 

  4. losses incurred but not reported and Loss Adjustment Expense relating
thereto;

 

  5. all other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.

 

C. The Reinsurer’s Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves.

 

D. When funding by Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.

 

E.

The Reinsurer and the Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Contract may be drawn upon at any time,
notwithstanding any

 

14 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

other provision of this Contract, and be utilized by the Company or any
successor, by operation of law, of the Company including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Company, for the
following purposes, unless otherwise provided for in a separate Trust Agreement:

 

  1. to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;

 

  2. to make refund of any sum that is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Contract (or in excess of 102% of
the Reinsurer’s Obligations, if funding is provided by a Trust Agreement);

 

  3. to fund an account with the Company for the Reinsurer’s Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company’s other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer. Any taxes payable on accrued
interest shall be paid out of the assets in the account that are in excess of
the Reinsurer’s Obligations (or in excess of 102% of the Reinsurer’s
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid by the Reinsurer;

 

  4. to pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

 

F. If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.

 

G. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

H. At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:

 

  1. If the statement shows that the Reinsurer’s Obligations exceed the balance
of the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.

 

15 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

   2.      If, however, the statement shows that the Reinsurer’s Obligations are
less than the balance of the LOC (or that 102% of the Reinsurer’s Obligations
are less than the trust account balance if funding is provided by a Trust
Agreement), as of the statement date, the Company shall, within 30 days after
receipt of written request from the Reinsurer, release such excess credit by
agreeing to secure an amendment to the LOC reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be used, the Company shall, within the time period outlined above, decrease such
funding by the amount of such excess.

ARTICLE 17

TAXES

 

A.    In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia. B.    1.      Each Subscribing Reinsurer has agreed to
allow, for the purpose of paying the Federal Excise Tax, the applicable
percentage of the premium payable hereon (as imposed under the Internal Revenue
Code) to the extent such premium is subject to Federal Excise Tax.    2.      In
the event of any return of premium becoming due hereunder, the Subscribing
Reinsurer shall deduct the applicable percentage of the premium from the amount
of the return, and the Company or its agent should take steps to recover the Tax
from the U.S. Government.

ARTICLE 18

ACCESS TO RECORDS

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working
days’ prior notice. This right shall be exercisable during the term of this
Contract or after the expiration of this Contract. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company.

 

16 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

ARTICLE 19

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  1. are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;

 

  2. have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  1. when required by retrocessionaires subject to the business ceded to this
Contract;

 

  2. when required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  3. when required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  4. when required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

 

17 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

ARTICLE 20

INDEMNIFICATION AND ERRORS AND OMISSIONS

 

A. The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

 

  1. what shall constitute a claim or loss covered under any Policy;

 

  2. the Company’s liability thereunder;

 

  3. the amount or amounts that it shall be proper for the Company to pay
thereunder.

 

B. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.

 

C. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.

ARTICLE 21

INSOLVENCY

 

A. If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.

 

B.

In the event of the insolvency of the Company, this reinsurance (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate

 

18 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

such claim and interpose, at its own expense, in the proceeding where such claim
is to be adjudicated any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
that may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Contract as though
such expense had been incurred by the Company.

 

D. As to all reinsurance made, ceded, renewed or otherwise becoming effective
under this Contract, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118(a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Contract specifically
provides another payee in the event of the insolvency of the Company, or
(2) where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Insurance of the State of New York, or with the
prior approval of such other regulatory authority as may be applicable, is
entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.

 

E. Notwithstanding the above, in the event of insolvency of those reinsured
companies domiciled in the State of Illinois, the Reinsurer under this Contract
shall have rights, as more fully set forth in Section 173.2, 173.3, and 173.4 of
Illinois Insurance Code, as amended.

ARTICLE 22

ARBITRATION

 

A.

In the event of any dispute or difference of opinion hereafter arising with
respect to this Contract, it is hereby mutually agreed that such dispute or
difference of opinion shall be submitted to binding arbitration. An arbitration
shall be initiated when either party provides a written arbitration demand to
the other, which shall set forth the general nature of the claim. One arbitrator
shall be chosen by the Company, the other by the Reinsurer, and an umpire shall
be chosen by the two arbitrators before the arbitrators enter upon arbitration,
all of whom shall be active or retired disinterested executive officers of

 

19 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

insurance or reinsurance companies or intermediaries. In the event that either
party should fail to choose an arbitrator within 30 days of receipt of an
arbitration demand, each party shall nominate three candidates within 10 days
thereafter, two of whom the other shall decline, and the decision shall be made
by drawing lots. In the event that the arbitrators should fail to agree upon an
umpire within 10 days of the appointment of the last arbitrator, each party
shall nominate three candidates within 10 days thereafter, two of whom the other
shall decline, and the decision shall be made by drawing lots.

 

B. Unless mutually agreed to in writing by both parties, each party shall be
required to present its case to the arbitrators at a hearing within 30 days
following the appointment of the umpire. Unless otherwise agreed to by both
parties, the hearing shall be held on consecutive days. The arbitrators shall
render their written decision within 21 days following the day on which the
hearing concludes.

 

C. The parties may, however, mutually agree to present their respective cases
solely in writing, without the necessity of a formal hearing. In the event the
parties so elect, the parties shall submit initial briefs concurrently. Within
10 days of submission of the initial briefs, each party shall be entitled but
not required to submit a response brief. The arbitrators shall render their
written decision within 21 days after receipt of any response briefs.

 

D. The parties desire that any arbitration proceed expeditiously. To that end,
any written and/or oral discovery shall be conducted within the time limits set
forth herein. To the extent the parties wish to conduct discovery, the parties
shall in good faith attempt to negotiate and agree on reasonable discovery. If
the parties are unable to agree on the extent of any reasonable discovery to be
conducted, the issue of what, if any, discovery to be conducted shall be
presented to the arbitrators. In that event, the arbitrators may allow
reasonable discovery consistent with the parties’ desire to proceed
expeditiously and within the time limits set forth herein.

 

E. The arbitrators shall consider this Contract as an honorable engagement
rather than merely as a legal obligation; however, in resolving any dispute
between the parties, the arbitrators shall first attempt in all instances to
give effect to the plain meaning of the language set forth in the written
agreement. Notwithstanding anything to the contrary in this Contract, the
arbitrators may at their discretion, consider underwriting and placement
information provided by the Company to the Reinsurer, as well as any
correspondence exchanged by the parties that is related to this Contract;
however, such information may not be used to alter the terms of this Contract or
the parties’ obligations hereunder. The decision of the arbitrators shall be
final and binding on both parties; but failing to agree, the arbitrators shall
call in the umpire and the decision of the majority of the arbitrators and the
umpire shall be final and binding upon both parties. Judgment upon the final
decision of the arbitrators may be entered in any court having competent
jurisdiction.

 

F.

If more than one Subscribing Reinsurer is involved in the same dispute, all such
Subscribing Reinsurers shall constitute and act as one party for purposes of
this Article and

 

20 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

 

communications shall be made by the Company to each of the Subscribing
Reinsurers constituting one party, provided, however, that nothing herein shall
impair the rights of such Subscribing Reinsurers to assert several, rather than
joint, defenses or claims, nor be construed as changing the liability of the
Subscribing Reinsurers participating under the terms of this Contract from
several to joint.

 

G. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other the expense of the umpire and of the arbitration. In
the event that one party or both parties fails to choose an arbitrator, as above
provided, the expense of the arbitrators, the umpire and the arbitration shall
be equally divided between the two parties.

 

H. Unless otherwise agreed to by both parties, any arbitration proceedings shall
take place at Burr Ridge, Illinois.

ARTICLE 23

SERVICE OF SUIT

 

A. This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.

 

B. This Article shall not be read to conflict with or override the obligations
of the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

C. In the event of the failure of the Reinsurer to pay any amount claimed to be
due hereunder, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by Reinsurer or is determined by
removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.

 

D. Service of process in such suit may be made upon Messrs. Mendes and Mount,
750 Seventh Avenue, New York, New York 10019-6829, or another party designated
in the applicable Interests and Liabilities Agreement attached hereto. The
above-named are authorized and directed to accept service of process on behalf
of the Reinsurer in any such suit.

 

21 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

E. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 24

GOVERNING LAW

As respects each reinsured company, this Contract shall be governed as to
performance, administration and interpretation by the laws of the state of
domicile of that reinsured company, exclusive of that state’s conflict of law
rules. In the event there are two or more reinsured companies involved in a
dispute with the Reinsurer, and the dispute is not subject to the Arbitration
Article, the court in which suit is filed shall decide, based on conflict of law
rules, where the dispute shall be heard and which law shall be applied. However,
with respect to credit for reinsurance, the rules of all applicable states shall
apply.

ARTICLE 25

ENTIRE AGREEMENT

This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties.

ARTICLE 26

INTERMEDIARY

Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through Guy
Carpenter & Company, LLC, 3600 Minnesota Drive, Suite 400, Edina, Minnesota
55435-7902. Payments by the Company to the Intermediary shall be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

 

22 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

ARTICLE 27

MODE OF EXECUTION

 

A. This Contract may be executed by:

 

  1. an original written ink signature of paper documents;

 

  2. an exchange of facsimile copies showing the original written ink signature
of paper documents;

 

  3. electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

 

B. The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this 25th day of August, in the year of 2010.

AFFIRMATIVE INSURANCE COMPANY

USAGENCIES CASUALTY INSURANCE COMPANY

INSURA PROPERTY AND CASUALTY INSURANCE COMPANY

and

AFFIRMATIVE INSURANCE COMPANY OF MICHIGAN

including any and/or all companies that are or may hereafter become affiliated
therewith

 

/s/ Dominic A. Weber

  

 

CASUALTY EXCESS OF LOSS REINSURANCE CONTRACT

 

23 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

 

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

 

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

I. It is agreed that the policy does not apply under any liability coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

III. The inception dates and thereafter of all original policies as described in
II above, whether new, renewal or replacement, being policies which either

 

  (a) become effective on or after 1st May, 1960, or

 

  (b) become effective before that date and contain the Limited Exclusion
Provision set out above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

 

24 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

  I. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

 

  (a) with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

  (b) resulting from the hazardous properties of nuclear material and with
respect to which (1) any person or organization is required to maintain
financial protection pursuant to the Atomic Energy Act of 1954, or any law
amendatory thereof, or (2) the insured is, or had this policy not been issued
would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.

 

  II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

immediate medical or surgical relief

first aid,

 

25 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

to expenses incurred with respect to

bodily injury, sickness, disease or death

bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

  III. Under any Liability Coverage, to

injury, sickness, disease, death or destruction

bodily injury or property damage

resulting from the hazardous properties of nuclear material, if

 

  (a) the nuclear material (1) is at any nuclear facility owned by, or operated
by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;

 

  (b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

  (c) the

injury, sickness, disease, death or destruction

bodily injury or property damage

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories or possessions or Canada, this
exclusion (c) applies only to

injury to or destruction of property at such nuclear facility.

property damage to such nuclear facility and any property thereat.

 

  IV. As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid,

 

26 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

which has been used or exposed to radiation in a nuclear reactor; “waste” means
any waste material (1) containing byproduct material other than the tailings or
wastes produced by the extraction or concentration of uranium or thorium from
any ore processed primarily for its source material content and (2) resulting
from the operation by any person or organization of any nuclear facility
included under the first two paragraphs of the definition of nuclear facility;
“nuclear facility” means

 

  (a) any nuclear reactor,

 

  (b) any equipment or device designed or used for (1) separating the isotopes
of uranium or plutonium, (2) processing or utilizing spent fuel, or
(3) handling, processing or packaging waste,

 

  (c) any equipment or device used for the processing, fabricating or alloying
of special nuclear material if at any time the total amount of such material in
the custody of the insured at the premises where such equipment or device is
located consists of or contains more than 25 grams of plutonium or uranium 233
or any combination thereof, or more than 250 grams of uranium 235,

 

  (d) any structure, basin, excavation, premises or place prepared or used for
the storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

With respect to injury to or destruction of property, the word “injury” or
“destruction” includes all forms of radioactive contamination of property.
“property damage” includes all forms of radioactive contamination of property.

 

  V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 

  (i) Garage and Automobile Policies issued by the Reassured on New York risks,
or

 

  (ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

 

27 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

 

 

*NOTE. The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

 

 

 

 

NOTES:    Wherever used herein the terms:    “Reassured”    shall be understood
to mean “Company”, “Reinsured”, “Reassured” or whatever other term is used in
the attached reinsurance document to designate the reinsured company or
companies.    “Agreement”    shall be understood to mean “Agreement”,
“Contract”, “Policy” or whatever other term is used to designate the attached
reinsurance document.    “Reinsurers”    shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.

21/9/67

NMA 1590 (amended)

 

28 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

TRUST AGREEMENT REQUIREMENTS CLAUSE

 

A. Except as provided in paragraph B of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;

 

  2. Stipulates that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash
(United States legal tender), certificates of deposit (issued by a United States
bank and payable in United States legal tender), and investments of the types
permitted by the regulatory authorities having jurisdiction over the Company’s
reserves, or any combination of the three, provided that the investments are
issued by an institution that is not the parent, subsidiary or affiliate of
either the Reinsurer or the Company;

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the trustee upon the direction of the Company, may
whenever necessary negotiate these assets without consent or signature from the
Reinsurer or any other entity;

 

  4. Requires that all settlements of account between the Company and the
Reinsurer be made in cash or its equivalent; and

 

  5. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
Company or the Reinsurer.

 

B. If a ceding insurer is domiciled in California and the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:

 

  1. Provides that assets deposited in the trust account shall be valued
according to their current fair market value and shall consist only of cash in
United States dollars, certificates of deposit issued by a United States
financial institution as defined in California Insurance Code Section 922.7(a)
and payable in United States dollars, and investments permitted by the
California Insurance Code, or any combination of the above.

 

  2. Provides that investments in or issued by an entity controlling, controlled
by or under common control with either the grantor or the beneficiary of the
trust shall not exceed 5% of total investments.

 

29 of 30



--------------------------------------------------------------------------------

LOGO [g145258ex10_16pg1to30.jpg]

 

  3. Requires the Reinsurer, prior to depositing assets with the trustee, to
execute assignments or endorsements in blank, or to transfer legal title to the
trustee of all shares, obligations or any other assets requiring assignments, in
order that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity.

 

  4. Provides that assets in the trust account shall be withdrawn only as
permitted in this Contract, without diminution because of the insolvency of the
ceding insurer or the Reinsurer.

 

C. If there are multiple ceding insurers that collectively comprise the Company,
“regulatory authorities” as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer’s domestic regulator. If such ceding insurer is
subject to the commercial domicile laws or regulations of another state, such
laws or regulations shall apply to the extent not in conflict with those of such
ceding insurer’s domicile.

 

30 of 30